ACCEPTED
                                                                                 03-15-00285-CV
                                                                                         6135579
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           7/20/2015 12:59:40 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                         NO. 03-15-00285-CV
        ____________________________________________________
                                                        FILED IN
                                                 3rd COURT OF APPEALS
               IN THE THIRD COURT OF APPEALS          AUSTIN, TEXAS
                       AT AUSTIN, TEXAS          7/20/2015 12:59:40 PM
      ____________________________________________________
                                                     JEFFREY D. KYLE
 VOLKSWAGEN GROUP OF AMERICA, INC., and AUDI OF AMERICA,  Clerk
                                     INC.,
                                   Appellants,
                                       v.

  JOHN WALKER III, in his Official Capacity as Chairman of the Texas
Department of Motor Vehicles Board, and the HONORABLE MICHAEL J.
O’MALLEY, and the HONORABLE PENNY A. WILKOV, in their Official
 Capacities as Administrative Judges for the State Office of Administrative
                                Hearings,
                                Appellees.
      ____________________________________________________
     On Appeal from the 353rd District Court, Travis County, Texas
       ___________________________________________________

JOHN WALKER, III’S FIRST MOTION FOR EXTENSION OF TIME TO
                         FILE BRIEF
     ____________________________________________________

KEN PAXTON                             DENNIS M. MCKINNEY
Attorney General of Texas              Assistant Attorney General
                                       State Bar No. 13719300
CHARLES E. ROY                         OFFICE OF THE TEXAS ATTORNEY
First Assistant Attorney General       GENERAL
                                       ADMINISTRATIVE LAW DIVISION
JAMES E. DAVIS                         P.O. Box 12548
Deputy Attorney General for            Austin, Texas 78711-2548
Civil Litigation                       Telephone: (512) 475-4020
                                       Facsimile: (512) 320-0167
DAVID A. TALBOT, JR.                   dennis.mckinney@texasattorneygeneral.
Chief, Administrative Law Division     gov
                                       Attorneys for John Walker III
TO THE HONORABLE JUSTICES OF THE COURT:

      Appellee John Walker III, in his official capacity as Chairman of the

Texas Department of Motor Vehicles Board (“Walker”). Files this motion

requesting this Court to extend the time for filing Appellee Walker’s brief by

14 days to August 14, 2015.

1.    The current deadline for Walker to file his brief is July 31, 2015.

2.    Appellee Walker is seeking an additional 14 days to and including

August 14, 2015 to file his brief.

3.    This is the first extension requested by Appellee Walker. Appellants

were granted a 14 day extension, and Appellees O’Malley and Wilkov were

also granting a 14 day extension to file their briefs.

4.    Counsel for Walker had been preparing for and attended trial in Dallas,

Texas on July 16, 2015 in Cause No. DC-15-07378, La Costena v. Texas

Alcoholic Beverage Commission, 193rd District Court, Dallas County, which

required dedication of most of counsel’s time and resources.

5.    This extension is not being sought for purposes of delay, but rather to

provide undersigned counsel the time to fully respond to Appellants’ Brief.

Counsel for Appellees O’Malley and Wilkov, as well as counsel for both

intervenors are unopposed.




                                        2
                     CONCLUSION AND PRAYER

       For the foregoing reasons, Appellee Walker respectfully requests that

this Motion be granted and that he be given until August 14, 2015 to file his

brief in this case, and such other and further relief to which Appellee may be

entitled.

                                Respectfully submitted,

                                KEN PAXTON
                                Attorney General of Texas

                                CHARLES E. ROY
                                First Assistant Attorney General

                                JAMES E. DAVIS
                                Deputy Attorney General for Civil Litigation

                                DAVID A. TALBOT, JR.
                                Division Chief, Administrative Law
                                Division

                                /s/ Dennis M. McKinney
                                Dennis M. McKinney
                                Assistant Attorney General
                                State Bar No. 13719300
                                OFFICE OF THE TEXAS ATTORNEY GENERAL
                                ADMINISTRATIVE LAW DIVISION
                                P. O. Box 12548
                                Austin, Texas 78711-2548
                                Telephone: (512) 475-4020
                                Facsimile: (512) 320-0167
                                dennis.mckinney@texasattorneygeneral.gov
                                Attorneys for Appellee Walker




                                      3
                  CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Appellee Walker conferred with

counsel for Appellees O’Malley and Wilkov, and counsel or all intervenors

and was advised that they were unopposed to this motion. Counsel for

Appellants advised the undersigned that they oppose this motion.


                                /s/ Dennis M. McKinney
                                Dennis M. McKinney
                                Assistant Attorney General


                     CERTIFICATE OF SERVICE

     I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing
document has been served on the following on this the 20th day of July, 2015:

Shawn Stephens
James P. Sullivan
1100 Louisiana Suite 4000
Houston, Texas 77002
Sstephens@kslaw.com
jsullivan@kslaw.com
Fax 713-751-3290
Attorneys for Appellants

Billy M. Donley
Mark E. Smith
811 Main Street, Suite 1100
Houston, Texas 77002-6111
bdonley@bakerlaw.com
mesmith@bakerlaw.com
Fax 713-751-1717
Attorney for Appellants


                                     4
Kimberly Fuchs
Assistant Attorney General
Texas Attorney General’s Office
P.O. Box 12548
Austin, Texas 78711
kimberley.fuchs@texasattorneygeneral.gov
Attorney for Defendants the Honorable Michael J. O’Malley and the
Honorable Penny A. Wilkov, in their Official Capacities as Administrative
Law Judges for the State Office of Administrative Hearings

J. Bruce Bennett
Cardwell, Hart & Bennett
807 Brazos Suite 1001
Austin, Texas 78701
jjb.chblaw@abcglobal.net
Fax 512-322-0808

William R. Crocker
807 Brazos Suite 1014
Austin, Texas 78701
crockerlaw@earthlink.net
Fax 512-474-2540
Attorneys for Appellees
Ricardo M. Weitz, et al

                              /s/ Dennis M. McKinney
                              Dennis M. McKinney
                              Assistant Attorney General




                                    5